Case 4:21-cv-00006-RCY-RJK Document 10 Filed 04/13/21 Page 1 of 2 PageID# 53




                       UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA
                                 (Newport News Division)


 CHANNING JONES

                       Plaintiff,

        v.                                            Case No. 4:21-cv-00006-RAJ-RJK

 NATIONAL RAILROAD PASSENGER
 CORPORATION



                       Defendant.


                                    NOTICE OF SETTLEMENT

        COMES NOW, Defendant National Railroad Passenger Corporation, advising the Clerk

 of the Court that this matter has settled in full and final. As such, would you kindly remove the

 hearing scheduled for April 14, 2021 at 2:00 p.m. from your calendar and mark your records

 accordingly.

 Dated: April 13, 2021                        Respectfully submitted,

                                              KIERNAN TREBACH LLP

                                              /s/ Felicity A. McGrath___
                                              Felicity A. McGrath, Esq. (VSB No. #41708)
                                              Anthony M. Batt, Esq. (VSB No. #91810)
                                              1233 20th Street, NW, Ste. 800
                                              Washington, DC 20036
                                              Tel: (202) 712-7000
                                              Fax: (202) 712-7100
                                              fmcgrath@kiernantrebach.com
                                              abatt@kiernantrebach.com
                                              Counsel for National Railroad Passenger
                                              Corporation
Case 4:21-cv-00006-RCY-RJK Document 10 Filed 04/13/21 Page 2 of 2 PageID# 54




                                  CERTIFICATE OF SERVICE

        I hereby certify that on April 13, 2021, a copy of the foregoing was served the Court’s

 CM/ECF system, upon the following:

 Seth D. Scott, Esq.
 Kalfus & Nachman
 870 N. Military Hwy., Ste 3200
 Norfolk, VA 23502
 sds@knlegal.com


                                            /s/ Felicity A. McGrath____
                                            Felicity A. McGrath, Esq.




                                               2
